UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5454 Dreyfus New Jersey Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31/08 Date of reporting period: 3/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New Jersey Municipal Bond Fund, Inc. March 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments91.9% Rate (%) Date Amount ($) Value ($) New Jersey88.6% Atlantic County Utilities Authority, Solid Waste System Revenue 7.13 3/1/16 11,975,000 11,729,991 Bayonne Redevelopment Agency, Revenue (Royal Caribbean Project) 5.38 11/1/35 4,120,000 2,088,222 Bergen County Utilities Authority, Water Pollution Control Revenue (Insured; FGIC) 5.38 12/15/13 1,155,000 1,233,263 Bordentown Sewer Authority, Revenue (Insured; FGIC) 5.38 12/1/20 3,880,000 4,022,978 Burlington County Bridge Commission, EDR (The Evergreens Project) 5.63 1/1/38 5,500,000 3,258,255 Camden, GO (Insured; FSA) 0.00 2/15/12 4,385,000 a 4,052,442 Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 4,545,000 3,612,866 Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 2,000,000 1,589,820 Carteret Board of Education, COP (Insured; MBIA, Inc.) 6.00 1/15/10 440,000 b 463,694 East Orange, GO (Insured; FSA) 0.00 8/1/10 4,240,000 a 4,164,019 East Orange, GO (Insured; FSA) 0.00 8/1/11 2,500,000 a 2,404,450 East Orange Board of Education, COP, LR (Insured; FSA) 0.00 2/1/21 685,000 a 386,956 East Orange Board of Education, COP, LR (Insured; FSA) 0.00 2/1/26 745,000 a 297,419 East Orange Board of Education, COP, LR (Insured; FSA) 0.00 2/1/28 2,345,000 a 811,886 Essex County Improvement Authority, LR (County Correctional Facility Project) (Insured; FGIC) 6.00 10/1/10 10,000,000 b 10,762,100 Freehold Regional High School District, School District Bonds (Guaranteed; School Bond Reserve Act and Insured; FGIC) 5.50 3/1/10 2,460,000 2,570,405 Gloucester County Improvement Authority, County Guaranteed Loan Revenue (County Capital Program) 5.00 4/1/38 8,000,000 8,011,520 Gloucester Township Municipal Utilities Authority, Sewer Revenue (Insured; AMBAC) 5.65 3/1/18 2,530,000 2,851,335 Higher Education Student Assistance Authority of New Jersey, Student Loan Revenue (Insured; MBIA, Inc.) 6.13 6/1/17 280,000 284,852 Hudson County Improvement Authority, County-Guaranteed Parking Revenue (Harrison Parking Facility Redevelopment Project) (Insured; Assured Guaranty) 5.25 1/1/39 5,000,000 4,999,550 Hudson County Improvement Authority, Harrison Stadium Land Acquisition Special Obligation Revenue (Harrison Redevelopment Project) (Insured; MBIA, Inc.) 0.00 12/15/34 3,000,000 a 609,060 Jersey City, GO (Insured; FSA) 0.00 5/15/10 4,745,000 a 4,653,469 Jersey City, Public Improvement Revenue (Insured; MBIA, Inc.) 5.25 9/1/09 1,605,000 b 1,653,776 Mercer County Improvement Authority, County Secured Open Space Revenue (Insured; MBIA, Inc.) 5.00 8/1/40 3,290,000 3,251,277 Middlesex County Improvement Authority, Utility System Revenue (Perth Amboy Project) (Insured; AMBAC) 0.00 9/1/20 3,745,000 a 2,088,736 Middlesex County Improvement Authority, Utility System Revenue (Perth Amboy Project) (Insured; AMBAC) 0.00 9/1/22 4,740,000 a 2,294,018 Middlesex County Utilities Authority, Sewer Revenue (Insured; MBIA, Inc.) 6.25 8/15/10 495,000 511,632 New Jersey, GO (Insured; MBIA, Inc.) 6.00 7/15/10 7,400,000 7,881,222 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.50 6/15/24 2,300,000 1,800,716 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.75 6/15/29 12,500,000 9,519,875 New Jersey Economic Development Authority, Department of Human Services Composite Revenue (Division of Developmental Disabilities) 6.25 7/1/24 1,255,000 1,275,745 New Jersey Economic Development Authority, Department of Human Services Composite Revenue (Division of Mental Health Services) 6.10 7/1/17 2,555,000 2,640,874 New Jersey Economic Development Authority, District Heating and Cooling Revenue (Trigen-Trenton District Energy Company L.P. Project) 6.20 12/1/10 2,705,000 2,706,109 New Jersey Economic Development Authority, EDR (American Airlines, Inc. Project) 7.10 11/1/31 1,085,000 400,582 New Jersey Economic Development Authority, EDR (Masonic Charity Foundation of New Jersey Project) 5.00 6/1/18 1,680,000 1,710,660 New Jersey Economic Development Authority, EDR (Masonic Charity Foundation of New Jersey Project) 5.88 6/1/18 2,750,000 2,824,195 New Jersey Economic Development Authority, EDR (Masonic Charity Foundation of New Jersey Project) 5.50 6/1/21 1,920,000 1,898,899 New Jersey Economic Development Authority, EDR (Masonic Charity Foundation of New Jersey Project) 6.00 6/1/25 1,000,000 990,220 New Jersey Economic Development Authority, EDR (Masonic Charity Foundation of New Jersey Project) 5.25 6/1/32 350,000 311,930 New Jersey Economic Development Authority, EDR (United Methodist Homes of New Jersey Obligated Group Issue) 5.50 7/1/19 3,000,000 2,317,020 New Jersey Economic Development Authority, Gas Facilities Revenue (NUI Corporation Project) 5.25 11/1/33 2,780,000 2,159,726 New Jersey Economic Development Authority, Motor Vehicle Surcharge Revenue (Insured; MBIA, Inc.) 0.00 7/1/20 3,350,000 a 1,935,798 New Jersey Economic Development Authority, Motor Vehicle Surcharge Revenue (Insured; MBIA, Inc.) 0.00 7/1/21 2,620,000 a 1,415,455 New Jersey Economic Development Authority, Retirement Community Revenue (Seabrook Village, Inc. Facility) 5.25 11/15/26 1,700,000 1,176,587 New Jersey Economic Development Authority, Revenue (Department of Human Services Pooled Financing Program) 5.75 7/1/14 1,080,000 1,167,782 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/12 1,000,000 a 913,680 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/13 1,000,000 a 870,910 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/15 3,250,000 a 2,556,223 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/17 5,000,000 a 3,485,600 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/18 2,500,000 a 1,635,350 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/20 6,500,000 a 3,688,750 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/22 6,000,000 a 2,934,120 New Jersey Economic Development Authority, Revenue (Transportation Project) (Insured; FSA) 5.25 5/1/11 2,210,000 2,386,645 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.25 6/15/11 10,000,000 b 10,929,300 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.50 9/1/24 4,300,000 4,610,503 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; FGIC) 5.50 9/1/27 10,000,000 10,424,800 New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 6.25 9/15/19 5,000,000 3,353,750 New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 6.25 9/15/29 2,000,000 1,138,080 New Jersey Economic Development Authority, State LR (State Office Buildings Project) (Insured; AMBAC) 6.00 6/15/10 2,425,000 b 2,582,673 New Jersey Educational Facilities Authority, Revenue (Fairleigh Dickenson University Issue) 6.00 7/1/20 4,535,000 4,240,542 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 5.00 7/1/27 1,000,000 827,430 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 5.25 7/1/27 500,000 426,815 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 5.00 7/1/33 1,880,000 1,435,888 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 5.25 7/1/37 750,000 579,855 New Jersey Educational Facilities Authority, Revenue (Montclair State University Issue) 5.25 7/1/38 2,000,000 1,985,040 New Jersey Educational Facilities Authority, Revenue (New Jersey City University Issue) (Insured; Assured Guaranty) 5.00 7/1/35 12,165,000 12,128,748 New Jersey Educational Facilities Authority, Revenue (Princeton University) 5.25 7/1/10 2,885,000 b 3,052,359 New Jersey Educational Facilities Authority, Revenue (Princeton University) 5.00 7/1/15 120,000 b 138,871 New Jersey Educational Facilities Authority, Revenue (Public Library Project Grant Program Issue) (Insured; AMBAC) 5.50 9/1/17 1,500,000 1,636,980 New Jersey Educational Facilities Authority, Revenue (Public Library Project Grant Program Issue) (Insured; AMBAC) 5.00 9/1/22 5,500,000 5,631,450 New Jersey Educational Facilities Authority, Revenue (Rowan University Issue) (Insured; FGIC) 5.75 7/1/10 15,405,000 b 16,370,277 New Jersey Educational Facilities Authority, Revenue (Seton Hall University Issue) 6.25 7/1/37 5,000,000 5,370,600 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) 5.38 7/1/14 2,500,000 b 2,868,050 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) 5.00 7/1/27 5,000,000 4,137,150 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) 5.00 7/1/34 7,655,000 5,797,055 New Jersey Educational Facilities Authority, Revenue (The College of New Jersey Issue) (Insured; FSA) 5.00 7/1/35 7,910,000 7,886,428 New Jersey Educational Facilities Authority, Revenue (The William Paterson University of New Jersey Issue) (Insured; Assured Guaranty) 5.00 7/1/38 3,745,000 3,727,586 New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Bonds 5.25 9/1/10 4,070,000 b 4,370,285 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic City Medical Center Issue) 6.00 7/1/12 6,145,000 6,380,231 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic City Medical Center Issue) 6.25 7/1/12 2,270,000 b 2,590,887 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic City Medical Center Issue) 6.25 7/1/17 2,730,000 2,848,400 New Jersey Health Care Facilities Financing Authority, Revenue (Capital Health System Obligated Group Issue) 5.75 7/1/23 3,000,000 2,799,210 New Jersey Health Care Facilities Financing Authority, Revenue (General Hospital Center at Passaic, Inc. Obligated Group Issue) (Insured; FSA) 6.75 7/1/19 550,000 685,207 New Jersey Health Care Facilities Financing Authority, Revenue (Hackensack University Medical Center Issue) (Insured; Assured Guaranty) 5.25 1/1/36 2,900,000 2,870,971 New Jersey Health Care Facilities Financing Authority, Revenue (Kimball Medical Center Issue) (Insured; AMBAC) 7.00 7/1/20 6,000,000 6,003,600 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) (Insured; Assured Guaranty) 5.00 7/1/38 5,000,000 4,813,800 New Jersey Health Care Facilities Financing Authority, Revenue (Robert Wood Johnson University Hospital Issue) 5.38 7/1/13 2,000,000 2,032,820 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Barnabas Health Care System Issue) (Insured; MBIA, Inc.) 0.00 7/1/23 2,280,000 a 1,233,982 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Barnabas Health Care System Issue) (Insured; MBIA, Inc.) 0.00 7/1/23 3,220,000 a 878,641 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Joseph's Healthcare System Obligated Group Issue) 6.00 7/1/18 1,000,000 811,170 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Joseph's Healthcare System Obligated Group Issue) 6.63 7/1/38 4,000,000 2,900,320 New Jersey Health Care Facilities Financing Authority, Revenue (South Jersey Hospital Issue) 6.00 7/1/12 2,475,000 2,543,384 New Jersey Health Care Facilities Financing Authority, Revenue (Trinitas Hospital Obligated Group) 7.38 7/1/10 4,000,000 b 4,320,400 New Jersey Health Care Facilities Financing Authority, State Contract Revenue (Hospital Asset Transformation Program) 5.25 10/1/38 12,595,000 12,281,510 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty) 5.88 6/1/21 12,000,000 12,360,480 New Jersey Highway Authority, Revenue (Garden State Parkway) 6.00 1/1/19 6,645,000 7,989,815 New Jersey Housing and Mortgage Finance Agency, Home Buyer Revenue (Insured; MBIA, Inc.) 5.75 4/1/18 1,120,000 1,125,029 New Jersey Housing and Mortgage Finance Agency, Home Buyer Revenue (Insured; MBIA, Inc.) 5.30 4/1/26 335,000 337,121 New Jersey Housing and Mortgage Finance Agency, MFHR (Insured: AMBAC and FHA) 5.65 5/1/40 4,480,000 4,402,496 New Jersey Housing and Mortgage Finance Agency, MFHR (Insured; FSA) 5.70 5/1/20 2,320,000 2,348,281 New Jersey Housing and Mortgage Finance Agency, SFHR 6.38 10/1/28 6,000,000 6,386,760 New Jersey Housing and Mortgage Finance Agency, SFHR 5.25 10/1/37 2,240,000 2,190,138 New Jersey Transit Corporation, Federal Transit Administration Grants, COP (Master Lease Agreement) (Insured; AMBAC) 5.75 9/15/10 5,000,000 b 5,357,050 New Jersey Transportation Trust Fund Authority (Transportation System) 5.50 6/15/09 2,725,000 2,753,831 New Jersey Transportation Trust Fund Authority (Transportation System) 5.00 6/15/20 4,000,000 4,084,160 New Jersey Transportation Trust Fund Authority (Transportation System) 5.50 12/15/23 7,000,000 7,360,850 New Jersey Transportation Trust Fund Authority (Transportation System) 6.00 12/15/38 10,000,000 10,524,900 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 0.00 12/15/24 1,000,000 a 410,580 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 5.00 12/15/32 10,000,000 9,916,900 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 5.00 12/15/34 5,150,000 5,054,571 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; MBIA, Inc.) 6.00 12/15/11 5,000,000 b 5,651,250 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; MBIA, Inc.) 7.00 6/15/12 2,255,000 2,661,126 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; MBIA, Inc.) 7.00 6/15/12 3,745,000 4,213,387 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 60,000 69,137 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 160,000 187,157 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA) 6.50 1/1/16 835,000 976,725 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA) 6.50 1/1/16 165,000 199,145 New Jersey Turnpike Authority, Turnpike Revenue (Insured; MBIA, Inc.) 5.75 1/1/10 685,000 712,386 New Jersey Turnpike Authority, Turnpike Revenue (Insured; MBIA, Inc.) 5.75 1/1/10 2,315,000 2,387,344 New Jersey Turnpike Authority, Turnpike Revenue (Insured; MBIA, Inc.) 6.50 1/1/16 3,520,000 4,210,518 North Jersey District Water Supply Commission, Sewer Revenue (Wanaque South Project) (Insured; MBIA, Inc.) 6.00 7/1/19 2,000,000 2,382,720 Port Authority of New York and New Jersey (Consolidated Bonds, 93rd Series) 6.13 6/1/94 3,000,000 3,255,480 Port Authority of New York and New Jersey (Consolidated Bonds, 127th Series) (Insured; AMBAC) 5.25 12/15/32 5,070,000 4,585,916 Port Authority of New York and New Jersey, Special Obligation Revenue (JFK International Air Terminal LLC Project) (Insured; MBIA, Inc.) 6.25 12/1/15 5,000,000 4,844,850 Rahway Valley Sewerage Authority, Sewer Revenue (Insured; MBIA, Inc.) 0.00 9/1/30 7,550,000 a 2,102,147 Salem County Improvement Authority, City-Guaranteed Revenue (Finlaw State Office Building Project) (Insured; FSA) 5.25 8/15/38 3,640,000 3,679,057 Salem County Pollution Control Financing Authority, PCR (Public Service Electric and Gas Company Project) (Insured; MBIA, Inc.) 5.45 2/1/32 1,590,000 1,416,817 South Brunswick Township Board of Education, School Bonds (Guaranteed; School Bond Reserve Act and Insured; FGIC) 5.63 12/1/09 1,820,000 b 1,883,918 South Jersey Port Corporation, Marine Terminal Revenue (Insured; Assured Guaranty) 5.75 1/1/34 2,900,000 2,984,738 South Jersey Port Corporation, Marine Terminal Revenue (Insured; Assured Guaranty) 5.88 1/1/39 6,000,000 6,217,860 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.38 6/1/12 2,500,000 b 2,817,925 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 6.75 6/1/13 1,790,000 b 2,150,631 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 7.00 6/1/13 10,630,000 b 12,873,249 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 3,000,000 1,866,810 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 5,950,000 3,710,123 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/32 6,180,000 6,696,895 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.75 6/1/34 11,115,000 5,803,030 Union County Improvement Authority, Revenue (Correctional Facility Project) 5.00 6/15/22 1,780,000 1,847,604 Union County Utilities Authority, Solid Waste Revenue (Ogden Martin Systems of Union, Inc.) (Insured; AMBAC) 5.38 6/1/20 4,990,000 4,828,574 University of Medicine and Dentistry of New Jersey, GO (Insured; AMBAC) 5.50 12/1/27 15,425,000 14,255,168 West Orange Board of Education, COP (Insured; MBIA, Inc.) 6.00 10/1/09 500,000 b 518,925 U.S. Related3.3% Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 816,990 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 10,445,000 8,752,388 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Insured; Berkshire Hathaway Assurance Corporation) 0.00 8/1/54 36,600,000 a 2,820,030 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Insured; MBIA, Inc.) 0.00 8/1/43 18,000,000 a 1,702,620 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 6.50 10/1/10 3,000,000 b 3,283,860 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 6.38 10/1/19 2,000,000 1,918,160 Total Long-Term Municipal Investments (cost $539,040,788) Short-Term Municipal Coupon Maturity Principal Investments6.8% Rate (%) Date Amount ($) Value ($) New Jersey6.6% Camden County Industrial Development Authority, Revenue (Harvest Village Project) (LOC; JPMorgan Chase Bank) 0.23 4/1/09 300,000 c 300,000 New Jersey Health Care Facilities Financing Authority, Revenue (Southern Ocean County Hospital Issue) (LOC; Wachovia Bank) 0.45 4/7/09 6,005,000 c 6,005,000 New Jersey Housing and Mortgage Finance Agency, SFHR (Liquidity Facility; Dexia Credit Locale) 2.00 4/7/09 11,000,000 c 11,000,000 New Jersey Housing and Mortgage Finance Agency, SFHR (LOC; Dexia Credit Locale) 1.50 4/7/09 17,630,000 c 17,630,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.25 4/7/09 1,800,000 c 1,800,000 Port Authority of New York and New Jersey, Special Obligation Revenue (Versatile Structure Obligation) (Liquidity Facility; JPMorgan Chase Bank) 0.23 4/1/09 1,200,000 c 1,200,000 Rutgers, The State University, GO, Refunding (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.20 4/1/09 210,000 c 210,000 U.S. Related.2% Puerto Rico Commomwealth, Public Improvement GO Notes, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.40 4/1/09 600,000 c 600,000 Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.40 4/1/09 500,000 c 500,000 Total Short-Term Municipal Investments (cost $39,245,000) Total Investments (cost $578,285,788) 98.7% Cash and Receivables (Net) 1.3% Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Variable rate demand note - rate shown is the interest rate in effect at March 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At March 31, 2009, the aggregate cost of investment securities for income tax purposes was $578,285,788. Net unrealized depreciation on investments was $6,245,454 of which $21,522,688 related to appreciated investment securities and $27,768,142 related to depreciated investment securities. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Significant Quoted Level 2 - Other Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investment in Securities 0 572,040,334 0 Other Financial Instruments+ 0 0 0 Liabilities ($) Other Financial Instruments+ 0 0 0 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation) at period end. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the funds Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type, indications as to values from dealers, and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange of which such securities are primarily traded or at the last sales price on the national securities market on each business day The fund may participate in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds purchased by the fund are transferred to a trust.The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. The fund accounts for the transfer of bonds to the trust as secured borrowings, with the securities transferred remaining in the funds investments, and the related floating rate certificate securities reflected as fund liabilities under the caption, Payable for floating rate notes issued in the Statement of Assets and Liabilities. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus New Jersey Municipal Bond Fund, Inc. By: /s/ J. David Officer J. David Officer President Date: May 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: May 28, 2009 By: /s/ James Windels James Windels Treasurer Date: May 28, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
